United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0222
Issued: June 21, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 9, 2017 appellant, through counsel, filed a timely appeal from an
October 10, 2017 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
The most recent merit decision was a decision of the Board dated May 18, 2017, which became
final after 30 days of issuance, and is not subject to further review.2 As there was no merit decision
issued by OWCP within 180 days from the filing of this appeal, pursuant to the Federal Employees’

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
20 C.F.R. § 501.6(d); see J.P., Docket No. 17-0053 (issued May 23, 2017); R.M., Docket No. 14-1213 (issued
October 15, 2014).

Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c), 501.3, and 501.6(d), the Board lacks
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as presented
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On April 13, 2015 appellant, then a 60-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed left knee pain, swelling, weakness, and stiffness
due to lifting, pushing, pulling, standing, and walking required by her federal employment duties.
She first became aware of her left knee condition in November 2011 and first attributed it to her
employment on October 16, 2012.
Appellant underwent a left knee magnetic resonance imaging (MRI) scan on October 16,
2012 which demonstrated extensive horizontal tearing of the lateral meniscus, advanced cartilage
wear in the lateral compartment, joint effusion, and popliteal cyst.
In a development letter dated April 30, 2015, OWCP requested additional factual and
medical evidence from appellant in support of her occupational disease claim. It afforded her 30
days to respond. No response was received.
By decision dated July 1, 2015, OWCP denied appellant’s occupational disease claim,
finding that she had failed to submit the necessary factual and medical evidence to establish her
claim. It noted that she had previously accepted conditions of lumbar sprain and thoracic or lumbar
neuritis or radiculitis under OWCP File No. xxxxxx296.
On July 17, 2015 appellant requested reconsideration of the July 1, 2015 decision. She
noted that she planned to submit additional medical evidence. OWCP did not receive any
additional evidence.
By decision dated October 8, 2015, OWCP denied appellant’s request for reconsideration
of the merits of her claim, finding that she had failed to submit new and relevant evidence or
argument in support of her request for reconsideration.
On April 21, 2016 appellant, through counsel, requested reconsideration. In support of this
request, OWCP received a report dated April 12, 2016 from Dr. Michael E. Hebrard, a Board3

5 U.S.C. § 8101 et seq.

4

Docket No. 16-1743 (issued May 18, 2017).

2

certified physiatrist. Dr. Hebrard noted that OWCP had denied appellant’s claims for right knee
and bilateral hip conditions. He then indicated that regarding her accepted right knee condition5
he reviewed x-rays dated September 5, 2014 which demonstrated severe medial joint line
narrowing in the right knee, and moderate narrowing in the left knee. Dr. Hebrard noted that these
x-rays suggested that there was a preexisting condition of appellant’s knees. He also reviewed her
March 6, 2014 left knee MRI scan and noted the findings of tear of the lateral meniscus, cartilage
wear in the lateral compartment, joint effusion and cyst, preexisting pathology of the left knee.
Dr. Hebrard then described appellant’s work duties of repetitive squatting, bending at the knees
and hips, reaching, pushing, and pulling in order to sort mail. He opined that work-related
repetitive squatting and bending at the knees increased the biomechanical stress along the arthritic
knee joint, increasing inflammation, and overuse of the surrounding muscles to provide structural
support. Dr. Hebrard noted that prolonged sitting increased pressure on the hip and knee joints
and contributed to acceleration of the preexisting condition. He concluded, “It is my opinion with
a reasonable degree of medical certainty that [appellant] had a preexisting condition involving the
knees and hips; that there is causal relationship between her work duties over many years and her
current condition; that the mechanical stresses on the hip and knee joints that were involved as part
of her job, including standing, sitting, stooping, crouching, and bending through the day,
accelerated the preexisting arthritic condition and contributed proximally to her ongoing functional
impairment.” Dr. Hebrard found that appellant had sustained a permanent aggravation of her right
knee and bilateral hip conditions.
By decision dated July 20, 2016, OWCP found that Dr. Hebrard’s April 12, 2016 report
established a diagnosed condition, arthritis of the left knee. However, it determined that he had
not provided rationalized medical opinion evidence describing how appellant’s left knee arthritis
was caused or aggravated by her work duties.
On August 31, 2016 counsel appealed OWCP’s July 20, 2016 decision to the Board, and
by decision dated May 18, 2017,6 the Board affirmed the July 20, 2016 decision. It found that
Dr. Hebrard’s April 12, 2016 report focused on appellant’s right knee and bilateral hip condition
and that he did not describe how the left knee condition was caused or aggravated by appellant’s
federal employment. The Board concluded that this report was not relevant to the current issue of
causation and was of limited probative value regarding this left knee claim.
On July 17, 2017 appellant, through counsel, requested reconsideration and submitted a
report from Dr. Hebrard dated June 27, 2016. Dr. Hebrard summarized his April 12, 2016 report
and added that appellant had an underlying condition of osteoarthritis. He opined that the repetitive
activities of her job were consistent with her symptoms and did, over time, aggravate the
underlying condition. Dr. Hebrard noted that there were no other indications that development of
her symptoms was due to anything other than her letter carrier duties. He determined that
appellant’s duties as a letter carrier contributed to her current condition, and opined, “Repetitive
squatting and bending at the hip and knees, standing, walking, reaching, and lifting required by
her work as a letter carrier using a vehicle can lead to the aggravation of her underlying
5

Dr. Hebrard referenced OWCP File No. xxxxxx433. That claim is not presently before the Board.

6

Supra note 4.

3

osteoarthritis/joint disease….” Dr. Hebrard explained that in his opinion an aggravation was a
circumstance or event which permanently worsens a preexisting or underlying condition.
By decision dated October 10, 2017, OWCP denied appellant’s request for reconsideration
on the merits pursuant to 5 U.S.C. § 8128(a). It found that Dr. Hebrard’s report was not relevant
and pertinent new evidence as he did not specifically reference appellant’s claimed left knee
condition.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,7
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.8 To be entitled to a merit review of
an OWCP decision denying or terminating a benefit, a claimant’s application for review must be
received within one year of the date of that decision.9 When a claimant failed to meet one of the
above standards, OWCP will deny the application for review without reopening the case for a
review on the merits.10
In support of a request for reconsideration, an appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.11 He or she needs only
to submit relevant, pertinent evidence not previously considered by OWCP.12 When reviewing an
OWCP decision denying merit review, the function of the Board is to determine whether OWCP
properly applied the standards set forth at section 10.606(b)(3) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.13
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.14 The Board has also
held that the submission of evidence which does not address the particular issue involved does not
constitute a basis for reopening a case.15 While the reopening of a case may be predicated solely
7
5 U.S.C. § 8128(a). Under section 8128 of FECA, [t]he Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application.
8

20 C.F.R. § 10.606(b)(3).

9

Id. at § 10.607(a).

10

Id. at § 10.608(b).

11

J.F., Docket No. 17-1508 (issued March 28, 2018).

12

See supra note 8. See also id.; Mark H. Dever, 53 ECAB 710 (2002).

13

J.F., supra note 11; Annette Louise, 54 ECAB 783 (2003).

14

T.H., Docket Nos. 17-1578 & 17-1651 (issued April 26, 2018); Eugene F. Butler, 36 ECAB 393, 398 (1984).

15

T.H., id.; Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

4

on a legal premise not previously considered, such reopening is not required where the legal
contention does not have a reasonable color of validity.16
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
On July 17, 2017 appellant, through counsel, requested reconsideration of the Board’s
May 18, 2017 decision, which affirmed OWCP’s July 20, 2016 decision denying her occupational
disease claim.17 The underlying issue on reconsideration is medical in nature -- whether appellant
established that the implicated factors of her federal employment caused or contributed to her
claimed left knee condition.
In her July 17, 2017 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law, or advance a new and relevant legal
argument not previously considered. Thus, she is not entitled to a review of the merits of her claim
based on the first and second above-noted requirements under section 10.606(b)(3).18
The Board further finds that appellant did not submit relevant and pertinent new evidence
in support of reconsideration. In its May 18, 2017 decision, the Board denied appellant’s
occupational disease claim on the merits because Dr. Hebrard did not describe how appellant’s
left knee condition was caused or aggravated by her federal employment. Dr. Hebrard’s June 27,
2016 report also fails to specifically mention appellant’s alleged employment injury of her left
knee. He did not specifically address the defect identified by the Board in the previous merit
decision. Evidence which does not address the particular issue under consideration does not
constitute a basis for reopening a case.19
The Board accordingly finds that appellant failed to meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
On appeal counsel contends that there was an unresolved conflict of medical opinion
evidence and that OWCP failed to give due deference to the findings of the attending physician.
He also requests that the Board specifically identify any deficiencies in the medical reports of
record. The Board finds that counsel’s contentions on appeal address the merits of the case which

16

M.E., 58 ECAB 694 (2007).

17

The Board notes that OWCP is not authorized to review Board decisions. Board decisions are not subject to
review except by the Board and they become final after 30 days. Although the May 18, 2017 Board decision was the
last merit decision of record, OWCP’s July 20, 2016 initial denial is the appropriate subject of possible modification
by OWCP. See 20 C.F.R. § 501.6(d).
18

S.J., Docket No. 17-1798 (issued February 23, 2018).

19

Id.

5

are not currently before the Board,20 and that there was no basis for reopening appellant’s claim
for consideration of the merits.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 10, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 21, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

Supra note 2.

6

